UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,DC FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 26, 2007 Resource Capital Corp. (Exact name of registrant as specified in its chapter) Maryland 1-32733 20-2287134 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 712 Fifth Avenue, 10th Floor New York, NY 10019 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 212-974-1708 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (e) On December 26, 2007, David Bloom, Resource Capital Corp.'s (the "Registrant")Senior Vice President - Real Estate Investmentsand one of its named executive officers, entered into a compensatory agreement with Resource America, Inc. (the "Agreement"). The Agreement provides Mr. Bloom with a base annual salary, payable by Resource America, of $350,000 plus a cash bonus that is determined by Resource America at the end of each calendar year. The Agreement also provides for awards to Mr. Bloom of 120,000 shares of the Registrant's restricted common stock and 66,000 shares of Resource America's restricted common stock. One-half of each award of restricted stock is subject to vesting over time and one-half is earned based on the achievement of predetermined, objective performance goals over a multi-year performance period.
